                                      6



                                  1 Jon T. Pearson (10182)
                                    Jenapher Lin (14233)
                                  2 HOLLAND & HART LLP
                                    9555 Hillwood Drive, 2nd Floor
                                  3 Las Vegas, NV 89134
                                    702.669.4600
                                  4 702.669.4650 fax
                                    jtpearson@hollandhart.com
                                  5 jlin@hollandhart.com

                                  6 Counsel for Plaintiff-Counterdefendant
                                    NLRK LLC
                                  7

                                  8                                 UNITED STATES DISTRICT COURT

                                  9                                         DISTRICT OF NEVADA

                                 10 NLRK LLC,                                              Case No. 3:21-cv-00073-LRH-WGC
                                 11                   Plaintiff,                           Stipulated Protective Order Governing
                                                                                           Confidential Information
                                 12 v.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 Indoor Ag-Con LLC; Nancy Hallberg; Kris
     HOLLAND & HART LLP




                                    Sieradzki; and Brian Sullivan,
     LAS VEGAS, NV 89134




                                 14
                                                  Defendants.
                                 15

                                 16
                                      And All Related Matters.
                                 17

                                 18            In the interests of (i) ensuring an efficient and prompt resolution of the above-captioned
                                 19 matter; (ii) facilitating discovery by the parties litigating this matter; and (iii) protecting the parties’

                                 20 and non-parties’ confidential information from improper disclosure or use, and in accordance with

                                 21 Rule 26(c)(7) of the Federal Rules of Civil Procedure, the above-captioned parties stipulate and

                                 22 agree that the handling of confidential material in these proceedings shall be governed by the

                                 23 provisions set forth below (this “Protective Order”).

                                 24 1.         DEFINITIONS
                                 25            1.1.    “Challenging Party” refers to a party or non-party that challenges the designation
                                 26 of information or items under this Protective Order.

                                 27            1.2.    “Confidential Information” refers to any information (regardless of how it is
                                 28 generated, stored, or maintained) or tangible things that are not publicly available or are of a highly

                                                                                           1
                                  1 sensitive and personal nature and qualify for protection under Rule 26(c) of the Federal Rules of

                                  2 Civil Procedure, and in accordance with applicable laws, statutes, or regulations. Examples of

                                  3 “Confidential Information” include, but are not limited to: (i) an individual’s Social Security

                                  4 number, taxpayer identification number, financial account number, driver’s license number, state-

                                  5 or federal-issued identification number, passport number, or information disclosing an individual’s

                                  6 income, assets, credit history, or bank account information; (ii) date of birth (other than year); (iii)

                                  7 employment personnel files, employee benefits data, wage statements or earnings statements; and

                                  8 (iv) any sensitive health information identifiable by individual, such as an individual’s medical or

                                  9 mental health records.

                                 10           1.3.    “Designating Party” refers to a party or non-party that designates Discovery
                                 11 Material as “Confidential.”

                                 12           1.4.    “Discovery Material” refers to all items or information, regardless of the medium
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 or manner in which it is generated, stored, or maintained (including, among other things,
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                 15 responses to discovery in this matter.

                                 16           1.5.    “Privileged Information” refers to any Discovery Material that a party or non-
                                 17 party claims should not be disclosed because of a privilege, including, but not limited to, the

                                 18 attorney-client privilege or work product doctrine.

                                 19           1.6.    “Producing Party” refers to a party or non-party who has expressly agreed in
                                 20 writing to be bound by the terms of the Protective Order that produces Discovery Material in this

                                 21 action.

                                 22           1.7.    “Protected Material” refers to any Discovery Material designated as
                                 23 “Confidential.”

                                 24           1.8.    “Receiving Party” refers to a party that receives Discovery Material from a
                                 25 Producing Party.

                                 26 2.        SCOPE
                                 27           2.1.    The protections conferred by this Protective Order cover not only Protected
                                 28 Material, but also (i) any information copied or extracted from Protected Material; (ii) all copies,

                                                                                         2
                                  1 excerpts, summaries, or compilations of Protected Material; and (iii) any testimony, conversations,

                                  2 or presentations by the parties or their counsel that might reveal Protected Material.

                                  3           2.2.   The protections conferred by this Protective Order, however, do not cover the
                                  4 following information or materials that:

                                  5                  2.2.1. were lawfully in the Receiving Party’s possession before such information
                                  6           being designated as Confidential Information in this action, and that the Receiving Party
                                  7           is not otherwise obligated to treat as confidential;
                                  8                  2.2.2. were obtained, without any benefit or use of Confidential Information,
                                  9           from a third party having the right to disclose such information to the Receiving Party
                                 10           without restriction or obligation of confidentiality;
                                 11                  2.2.3. were independently developed after the time of disclosure by personnel
                                 12           who did not have access to the Producing Party’s Confidential Information;
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                  2.2.4. have been or become part of the public domain by publication or otherwise
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14           and not due to any unauthorized act or omission on the part of a Receiving Party; or
                                 15                  2.2.5. under law, have been declared to be in the public domain.
                                 16           2.3.   Any use of Protected Material at trial shall be governed by a separate agreement
                                 17 or order.

                                 18 3.        DURATION
                                 19           Even after final disposition of this litigation, the confidentiality obligations imposed by
                                 20 this Protective Order shall remain in effect until a Designating Party agrees otherwise in writing

                                 21 or a court order otherwise directs. Final disposition shall be deemed to be the later of (i) dismissal

                                 22 of all claims and defenses in this action, with or without prejudice; and (ii) final judgment herein

                                 23 after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

                                 24 action, including the time limits for filing any motions or applications for extension of time

                                 25 pursuant to applicable law.

                                 26 4.        DESIGNATING PROTECTED MATERIAL
                                 27           4.1.   Designation of Information: Any Producing Party may designate Discovery
                                 28 Material that is in its possession, custody, or control to be produced to a Receiving Party as

                                                                                        3
                                  1 “Confidential” under the terms of this Protective Order if the Producing Party in good faith

                                  2 reasonably believes that such Discovery Material contains non-public, confidential information as

                                  3 defined herein. Any Receiving Party that receives Discovery Material with no confidentiality

                                  4 designation may ask the Producing Party that the Discovery Material be designated “Confidential.”

                                  5 If Confidential Information is produced via an electronic form on a computer readable medium

                                  6 (e.g., DVD-ROM), other digital storage medium, or via Internet transmission, the Producing Party

                                  7 shall affix in a prominent place on the storage medium or container file on which the information

                                  8 is stored, and on any container(s) for such medium, the legend “Includes Confidential

                                  9 Information.”

                                 10           4.2.   Exercise of Restraint and Care in Designating Material for Protection: Each
                                 11 Producing Party that designates, or Designating Party that proposes to designate, information or

                                 12 items for protection under this Protective Order must take care to limit any such designation or
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 proposal to specific material that qualifies under the appropriate standards. Mass, indiscriminate
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 or routinized designations are prohibited. The Producing Party must designate, or the Designating

                                 15 Party must propose, for protection only those parts of material, documents, items, or oral or written

                                 16 communications that qualify—so that other portions of the material, documents, items, or

                                 17 communications for which protection is not warranted are not swept unjustifiably within the ambit

                                 18 of this Protective Order.

                                 19           4.3.   Belated Designation of Confidential Information.            If a Producing Party
                                 20 determines in good faith and in accordance with Section 4.2 above that any documents, things, or

                                 21 responses previously produced in the course of discovery in this action should be designated as

                                 22 Confidential Information, but were not so designated at the time of production, it shall advise any

                                 23 party who has received such material of this fact, and all copies of such document, things, or

                                 24 responses, or portions thereof deemed to be confidential shall be marked “Confidential” (whether

                                 25 produced in hard copy or electronic form) at the expense of the Producing Party and treated as

                                 26 such by all recipients. The Producing Party may inform the recipients that a document is

                                 27 Confidential by providing the Bates number of the document in writing.

                                 28           4.4.   Inadvertent Failure to Designate.          The inadvertent failure to designate
                                                                                       4
                                  1 information produced in discovery as Confidential shall not be deemed, by itself, to be a waiver

                                  2 of the right to so designate such Discovery Materials as Confidential Information. Within a

                                  3 reasonable time of learning of any such inadvertent failure, the Producing Party shall notify all

                                  4 receiving parties of such inadvertent failure and take such other steps as necessary to correct such

                                  5 failure after becoming aware of it, in accordance with Section 4.3. Disclosure of such Discovery

                                  6 Materials to any other person before later designation of the Discovery Materials in accordance

                                  7 with this Section and Section 4.3 shall not violate the terms of this Protective Order. However,

                                  8 immediately upon being notified of an inadvertent failure to designate, all parties shall treat such

                                  9 information as though properly designated and take any actions necessary to prevent any

                                 10 unauthorized disclosure subject to the provisions of Section 6.

                                 11 5.        ACCESS TO AND USE OF PROTECTED MATERIAL
                                 12           5.1.   Use of Confidential Information.        Except as provided herein, Confidential
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 Information shall not be disclosed to anyone other than those persons identified herein in Sections
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 5.3 and 11.3, and shall be handled in such manner until such designation is removed by the

                                 15 designating party or by order of the Court. Nothing in this Protective Order shall preclude a party

                                 16 or other person from using his, her, or its own Confidential Information or from giving others his,

                                 17 her, or its Confidential Information.

                                 18           Once the Court enters this Protective Order, a party shall have 30 days to designate as
                                 19 Confidential any documents previously produced in this action, which it can do by stamping

                                 20 “Confidential” on the document, or informing the other parties of the Bates-numbers of the

                                 21 documents so designated, in accordance with Section 4.3.

                                 22           If “Confidential” information in the possession, custody, or control of any Receiving Party
                                 23 is sought by subpoena, request for production of documents, interrogatories, or any other form of

                                 24 discovery request or compulsory process, including any form of discovery request or compulsory

                                 25 process of any court, administrative or legislative body, or any other person or tribunal purporting

                                 26 to have the right to seek such information by compulsory process or discovery request, including

                                 27 private parties, the Receiving Party to whom the process or discovery request is directed shall: (i)

                                 28 within five-calendar days after receipt thereof and, if permitted by the time allowed under the

                                                                                       5
                                  1 request, at least five-calendar days before any disclosure, give written notice by hand delivery,

                                  2 facsimile, or email of such process or discovery request together with a copy thereof, to counsel

                                  3 for the Designating Party so that the Designating Party may have an opportunity to appear and be

                                  4 heard on whether the requested information should be disclosed; (ii) cooperate with respect to all

                                  5 reasonable procedures sought to be pursued by the Designating Party with respect to such process

                                  6 or discovery request; and (iii) only make production or disclosure of such information designated

                                  7 as “Confidential” if the Designating Party consents in writing to production or if the Designating

                                  8 Party fails to move for a protective order or similar relief within the time allowed by the court,

                                  9 administrative body, or tribunal with jurisdiction over the process or request. All documents and

                                 10 information designated as “Confidential” that are produced in other proceedings, however, must

                                 11 be produced subject to the terms of this Protective Order or any other protective order provided

                                 12 that such terms are materially similar.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13           5.2.   Use of Confidential Information in Depositions. Counsel for any party shall
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 have the right to disclose Confidential Information at depositions, provided that such disclosure is

                                 15 consistent with this Protective Order, including Section 5.3. Any counsel of record may request

                                 16 that all persons not entitled under Section 5.3 of this Protective Order to have access to

                                 17 Confidential Information leave the deposition room during the confidential portion of the

                                 18 deposition. Failure of such other persons to comply with a request to leave the deposition shall

                                 19 constitute substantial justification for counsel to advise the witness that the witness need not

                                 20 answer the question where the answer would disclose Confidential Information.

                                 21           Nothing in this Protective Order, however, shall preclude a party or its attorneys from: (i)
                                 22 showing a document designated as Confidential to an individual who prepared part or all of the

                                 23 document, who has previously reviewed the document, or who is shown by the document to have

                                 24 received it, or (ii) examining during a deposition any person currently employed by a party or

                                 25 retained as an expert by a party concerning any Discovery Materials designated by that party as

                                 26 Confidential, which use shall not otherwise affect the status and treatment of such Confidential

                                 27 Information.

                                 28           Additionally, at any deposition session, counsel to any party (or non-party subject to this
                                                                                       6
                                  1 Protective Order) may designate portions of a deposition transcript and/or video of any deposition

                                  2 (or any other testimony) as containing Confidential Information in accordance with this Protective

                                  3 Order by a statement on the record during the deposition or by notifying all other parties in writing,

                                  4 within 30 calendar days of receiving the transcript or video that it contains Confidential

                                  5 Information and designating the specific pages, lines, and/or counter numbers as containing

                                  6 Confidential Information. If a designation is made via a statement on the record during a

                                  7 deposition, counsel must follow up in writing within 30 calendar days of receiving the transcript

                                  8 or video, identifying the specific pages, lines, and/or counter numbers containing the Confidential

                                  9 Information. If no confidentiality designations are made within the 30 calendar day period, the

                                 10 entire transcript shall be considered non-confidential.

                                 11           During the 30-day period, the entire transcript and video shall be treated as Confidential
                                 12 Information. All originals and copies of deposition transcripts that contain Confidential
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 Information shall be prominently marked “Confidential” on the cover thereof and, if and when
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 filed with the Court, the portions of such transcript so designated shall be requested to be filed

                                 15 under seal. Counsel must designate portions of a deposition transcript as “Confidential” within 30

                                 16 calendar days of receiving the transcript. Any DVD or other digital storage medium containing

                                 17 Confidential deposition testimony shall be labeled in accordance with the provisions of Section

                                 18 4.3. The provisions set forth in Section 6 shall govern resolution of disputes over confidentiality

                                 19 designations regarding deposition transcripts.

                                 20           5.3.   Persons Authorized to Receive Confidential Information.                 Confidential
                                 21 Information produced in accordance with this Protective Order may be disclosed or made available

                                 22 only to the Court, court personnel, and to the persons below:

                                 23                  5.3.1. A party, or officers, directors, and employees of a party deemed necessary
                                 24           by counsel to aid in the prosecution, defense, or settlement of this action;
                                 25                  5.3.2. Counsel for a party and its affiliates (including in-house attorneys, outside
                                 26           attorneys, and paralegal, clerical, litigation support staff, and secretarial staff employed
                                 27           by such counsel);
                                 28                  5.3.3. An entity retained by a party to provide litigation support services
                                                                                        7
                                  1          (photocopying, videotaping, translating, preparing exhibits or demonstrations, organizing,
                                  2          storing, retrieving data in any form or medium, etc.) and its employees;
                                  3                  5.3.4. Outside experts or consultants (together with their support staff) retained
                                  4          by a party to assist in the prosecution, defense, or settlement of this action, provided that
                                  5          such an expert or consultant is not a current employee of a direct competitor of a party
                                  6          named in this action;
                                  7                  5.3.5. Court reporter(s) or videographers(s) employed in this action;
                                  8                  5.3.6. A witness at any deposition or other proceeding in this action (i) to whom
                                  9          Confidential Information may be provided as set forth in Section 5.2; (ii) to whom the
                                 10          Producing Party agrees may be shown certain Discovery Materials designated as
                                 11          Confidential Information; or (iii) who executes a copy of Exhibit A;
                                 12                  5.3.7. Any ESI vendor, translator(s), or interpreter(s) employed in this action;
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                  5.3.8. Any other person as to whom the parties in writing agree or that the Court
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14          in these proceedings designates; and
                                 15                  5.3.9. Jury consultants or trial consultants retained by or on behalf of a party to
                                 16          assist counsel for any party in connection with this litigation, together with technicians,
                                 17          assistants, or mock jurors who (i) are supervised by such consultants; (ii) are not affiliated
                                 18          with any party to this case or their direct competitor; (iii) agree in writing to be bound by
                                 19          confidentiality; and (iv) are not themselves given custody of any Confidential
                                 20          Information, nor permitted to retain or remove any presentations, questionnaires or notes
                                 21          taken during the exercise from any room in which the research is conducted.
                                 22          Any person to whom Confidential Information is disclosed in accordance with subparts
                                 23 of Section 5.3 above shall be advised that the Confidential Information is being disclosed in

                                 24 accordance with an order of the Court, that the information may not be disclosed by such person

                                 25 to any person not permitted to have access to the Confidential Information in accordance with this

                                 26 Protective Order, and that any violation of this Protective Order may result in the imposition of

                                 27 such sanctions as the Court deems proper. Any person to whom Confidential Information is

                                 28 disclosed in accordance with subpart 6.3.3 through 6.3.9 above shall also be required to execute a

                                                                                       8
                                  1 copy of the form Exhibit A. The persons shall agree in writing to be bound by the terms of this

                                  2 Protective Order by executing a copy of Exhibit A (which shall be maintained by the counsel of

                                  3 record for the party seeking to reveal the Confidential Information) in advance of being shown the

                                  4 Confidential Information. No party (or its counsel) shall discourage any persons from signing a

                                  5 copy of Exhibit A. If a person refuses to execute a copy of Exhibit A, the party seeking to reveal

                                  6 the Confidential Information may seek an order from the Court directing that the person be bound

                                  7 by this Protective Order. In the event of the filing of such a motion, Confidential Information may

                                  8 not be disclosed to such person until the Court resolves the issue. Proof of each written agreement

                                  9 provided for under this Section shall be maintained by each of the parties while this action is

                                 10 pending and disclosed to the other parties if ordered to do so by the Court.

                                 11 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                 12           6.1.   Timing of Challenges. Any party or non-party may challenge a designation of
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                 15 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                 16 challenge a confidentiality designation by electing not to mount a challenge promptly after the

                                 17 original designation is disclosed.

                                 18           6.2.   Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                 19 process by providing written notice of each designation it is challenging, specifying the item(s) by

                                 20 Bates number, and describing the basis for each challenge. To avoid ambiguity as to whether a

                                 21 challenge has been made, the written notice must recite that the challenge to confidentiality is

                                 22 being made in accordance with this specific paragraph of the Protective Order. A Receiving Party

                                 23 may likewise object to the non-designation of Discovery Material on the ground that such

                                 24 Discovery Material constitutes Confidential Information and should be so designated by serving

                                 25 written notice upon counsel for the Producing Party, specifying the item(s) by Bates number, and

                                 26 describing the basis for each challenge.

                                 27           The parties shall attempt to resolve each objection in good faith through a meet and confer
                                 28 to be initiated by the objecting party within 14 days of the date of service of the notice. If the

                                                                                       9
                                  1 parties cannot resolve a challenge without court intervention, the party asserting confidentiality

                                  2 shall file and serve a motion to retain confidentiality (in the case of an objection to a Confidential

                                  3 designation), or invoke confidentiality (in the case of an objection to non-designation) within 21

                                  4 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

                                  5 confer process will not resolve their dispute, whichever is earlier. Failure by the party asserting

                                  6 confidentiality to make such a motion within 21 days (or 14 days, if applicable) shall automatically

                                  7 waive the confidentiality designation for each challenged designation.

                                  8           The burden of persuasion in any such challenge proceeding shall be on the party asserting
                                  9 confidentiality.    Unless the party asserting confidentiality has waived the confidentiality
                                 10 designation by failing to file a motion to retain confidentiality as described above, all parties shall

                                 11 afford the material in question the protection proposed by any party until the Court rules on the

                                 12 motion.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 7.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                              OTHER LITIGATION
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14

                                 15           If a Receiving Party (a) is subpoenaed in another action or proceeding, (b) is served with

                                 16 a demand in another action or proceeding in which it is a party, or (c) is served with any legal

                                 17 process by one not a party to this Protective Order, seeking materials which were produced or

                                 18 designated as Confidential in accordance with this Protective Order, the Receiving Party shall give

                                 19 prompt actual written notice by email or mail to counsel of record for such Producing Party within

                                 20 five business days of receipt of such subpoena, demand or legal process or such shorter notice as

                                 21 may be required to provide other parties with the opportunity to object to the immediate production

                                 22 of the requested Discovery Materials to the extent permitted by law. The burden of opposing

                                 23 enforcement of the subpoena shall fall upon the party or non-party who produced or designated

                                 24 the Discovery Material as Confidential Information. Unless the party or non-party who produced

                                 25 or designated the Confidential Information obtains an order directing that the subpoena not be

                                 26 complied with and serves such order upon the Receiving Party before production in accordance

                                 27 with the subpoena, the Receiving Party shall be permitted to produce documents responsive to the

                                 28 subpoena on the subpoena response date. Compliance by the Receiving Party with any order

                                                                                       10
                                  1 directing production in accordance with a subpoena of any Confidential Information shall not

                                  2 constitute a violation of this Protective Order. Nothing in this Protective Order shall be construed

                                  3 as authorizing a party to disobey a lawful subpoena issued in another action.

                                  4 8.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                                              THIS LITIGATION
                                  5

                                  6           Any party issuing a subpoena to a non-party shall enclose a copy of this Protective Order

                                  7 with a request that, within 10 calendar days, the non-party either request the protection of this

                                  8 Protective Order or notify the issuing party that the non-party does not need the protection of this

                                  9 Protective Order or wishes to seek different protection. Any non-party invoking the Protective

                                 10 Order shall comply with, and be subject to, all other applicable sections of the Protective Order.

                                 11 9.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                 12           If any party learns of any unauthorized possession, knowledge, use or disclosure of any
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 Confidential Information, the party shall immediately notify in writing the other parties. The party
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 learning of such unauthorized possession, knowledge, use or disclosure shall promptly furnish the

                                 15 other parties with the full details of such possession, knowledge, use or disclosure. With respect

                                 16 to such unauthorized possession, knowledge, use or disclosure the parties shall work cooperatively

                                 17 to prevent its recurrence.

                                 18 10.       INADVERTENT PRODUCTION OF PRIVILEGED INFORMATION OR
                                              OTHERWISE PROTECTED MATERIAL
                                 19

                                 20           10.1.   No Waiver of Privilege. Disclosure (including production) of information that a

                                 21 party or non-party later claims should not have been disclosed because of a privilege, including,

                                 22 but not limited to, the attorney-client privilege or work product doctrine (“Privileged

                                 23 Information”), shall not constitute a waiver of, or estoppel as to, any claim of attorney-client

                                 24 privilege, attorney work product, or other ground for withholding production as to which the

                                 25 Disclosing or Producing Party would be entitled in the Litigation.

                                 26           10.2.   Effect of Disclosure of Privileged Information. The Receiving Party hereby

                                 27 agrees to return, sequester, or destroy any Privileged Information disclosed or produced by

                                 28 Producing Party upon request; provided, however, that such return, sequester, or destruction shall

                                                                                      11
                                  1 not constitute a waiver of any objection or opposition the Receiving Party may wish to raise with

                                  2 regard to the applicability of the asserted privilege. If the Receiving Party reasonably believes that

                                  3 Privileged Information has been inadvertently disclosed or produced to it, it shall promptly notify

                                  4 the Producing Party and sequester such information until instructions as to disposition are received.

                                  5 The failure of any party to provide notice or instructions under this Section shall not constitute a

                                  6 waiver of, or estoppel as to, any claim of attorney-client privilege, attorney work product, or other

                                  7 ground for withholding production as to which the Disclosing or Producing Party would be entitled

                                  8 in this action.

                                  9 11.       MISCELLANEOUS
                                 10           11.1.   Right to Further Relief. Nothing in this Protective Order abridges the right of
                                 11 any person to seek its modification by the Court in the future.

                                 12           11.2.   Right to Assert Other Objections. This Protective Order is entered solely for the
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 purpose of facilitating the exchange of documents and information among the parties to this action
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 without involving the Court unnecessarily in the process. Nothing in this Protective Order nor the

                                 15 production of any information or document under the terms of this Protective Order, nor any

                                 16 proceedings in accordance with this Protective Order shall be deemed to be a waiver of any rights

                                 17 or objections to challenge the authenticity or admissibility of any document, testimony or other

                                 18 evidence at trial. Additionally, this Protective Order will not prejudice the right of any party or

                                 19 nonparty to oppose production of any information on the ground of attorney-client privilege, work

                                 20 product doctrine, or any other privilege or protection provided under the law. Entry of this

                                 21 Protective Order does not preclude any party from seeking or opposing additional protection for

                                 22 particular information.

                                 23           11.3.   Filing Protected Material. Any party seeking to file or disclose materials
                                 24 designated as Confidential Information with the Court in this Action must, concurrently with or

                                 25 before any such filing, seek leave to file such Confidential Information under seal.

                                 26           11.4.   Attorney’s Fees. Nothing in this Protective Order is intended to either expand or
                                 27 limit a prevailing party’s right under the Federal Rules of Civil Procedure or other applicable state

                                 28 law to pursue costs and attorney’s fees incurred related to confidentiality designations or the abuse

                                                                                       12
                                  1 of the process described herein.

                                  2           11.5.   Injunctive Relief Available. Each party acknowledges that monetary remedies
                                  3 may be inadequate to protect each party in the case of unauthorized disclosure or use of

                                  4 Confidential Information that the Receiving Party only received through discovery in this action

                                  5 and that injunctive relief may be appropriate to protect each party’s rights in the event there is any

                                  6 such unauthorized disclosure or use of Confidential Information.

                                  7           11.6.   Order Survives Termination. As set out in Section 3, confidentiality obligations
                                  8 imposed by this Protective Order shall remain in effect until a Designating Party agrees otherwise

                                  9 in writing or a court order otherwise directs. The Court shall retain jurisdiction to resolve any

                                 10 dispute concerning the use of information disclosed hereunder.

                                 11           11.7.   Reservation of Rights. The parties each reserve (i) the right to seek or oppose
                                 12 additional or different protection for particular information, documents, materials, items or things;
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13 and (ii) the right to object to the production, disclosure and/or use of any information, documents,
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 materials, items and/or things that a Party designates or marks as containing Confidential

                                 15 Information on any other ground(s) it may deem appropriate, including, without limitation, on the

                                 16 ground of attorney-client privilege, work product, and/or any other privilege or protection provided

                                 17 under applicable law. This Protective Order shall neither enlarge nor affect the proper scope of

                                 18 discovery in this Action. In addition, this Protective Order shall not limit or circumscribe in any

                                 19 manner any rights the Parties (or their respective counsel) may have under common law or in

                                 20 accordance with any state, federal, or foreign statute or regulation, and/or ethical rule.

                                 21 12.       PROCEDURES UPON TERMINATION OF LITIGATION
                                 22           Within 30 calendar days after the final disposition of any and all claims involving the
                                 23 undersigned parties, all Confidential Information produced by an opposing party or non-party

                                 24 (including, without limitation, any copies, extracts or summaries thereof) as part of discovery in

                                 25 this action shall be destroyed by the parties to whom the Confidential Information was produced,

                                 26 and each counsel shall, by declaration delivered to all counsel for the Producing Party, affirm that

                                 27 all such Confidential Information (including, without limitation, any copies, extracts or summaries

                                 28 thereof) has been destroyed; provided, however, that each counsel shall be entitled to retain

                                                                                       13
                                  1 pleadings, motions and memoranda in support thereof, declarations or affidavits, deposition

                                  2 transcripts and videotapes, or documents reflecting attorney work product or consultant or expert

                                  3 work product, even if such material contains or refers to Confidential Information, but only to the

                                  4 extent necessary to preserve a litigation file with respect to this action. Nothing in this Section

                                  5 requires a party to destroy Confidential Information produced by that party.

                                  6           Dated: May 21, 2021
                                  7    /s/ Jon T. Pearson                                   /s/ Theresa Mains
                                       Jon T. Pearson                                       Theresa Mains
                                  8    Jenapher Lin                                         Jeffrey J. Whitehead
                                       HOLLAND & HART LLP                                   WHITEHEAD & BURNETT
                                  9    9555 Hillwood Drive, 2nd Floor                       6980 O’Bannon Drive
                                       Las Vegas, NV 89134                                  Las Vegas, NV 89117
                                 10
                                       Counsel for Plaintiff-Counterdefendant               Counsel for Defendants-Counterclaimants
                                 11    NLRK LLC                                             Indoor Ag-Con LLC; Nancy Hallberg; Kris
                                                                                            Sieradzki; and Brian Sullivan
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14                                                    ORDER
                                 15
                                      Paragraph 11.3 is modified to reflect that any motion regarding filing confidential information and
                                 16   motions to seal shall comply with LR IA 10-5 and the requirements of Kamakana v. City and County
                                      of Honolulu, 447 F.3d 1172 (9th Cir. 2006). See also, Center for Auto Safety v. Chrysler Group,
                                 17   LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).

                                 18 Paragraph 11.6 is modified to reflect that although the parties may agree to be bound by the
                                      confidentiality terms of this Order beyond the conclusion of this lawsuit, the dismissal of this action
                                 19   will terminate the jurisdiction of this court.

                                 20 IT IS SO ORDERED.

                                 21

                                 22

                                 23                                                    ____________________________
                                                                                       U.S. MAGISTRATE JUDGE
                                 24
                                                                                       Dated: ______________________
                                                                                              May 21, 2021
                                 25

                                 26

                                 27

                                 28

                                                                                          14
                                  1                                                                                               EXHIBIT A
                                  2

                                  3                                  UNITED STATES DISTRICT COURT
                                  4                                          DISTRICT OF NEVADA
                                  5 NLRK LLC,                                               Case No. 3:21-cv-00073-LRH-WGC
                                  6                   Plaintiff,                            Confidentiality Agreement
                                  7 v.

                                  8 Indoor Ag-Con LLC; Nancy Hallberg; Kris
                                    Sieradzki; and Brian Sullivan,
                                  9
                                                  Defendants.
                                 10

                                 11
                                      And All Related Matters.
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13            I, ______________________________ do hereby acknowledge and agree, under penalty
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14 of perjury, as follows:

                                 15            1.      I have read the Stipulated Confidentiality Agreement and Protective Order (“the
                                 16 Protective Order”) entered in NLRK LLC v. Indoor Ag-Con LLC, et al.., Case No. 3:21-cv-00073-

                                 17 LRH-WGC on __________________, 20_____, and I fully understand its contents.

                                 18            2.      I hereby agree and consent to be bound by the terms of the Protective Order and to
                                 19 comply with it in all respects, and to that end, I hereby knowingly and voluntarily submit and subject

                                 20 myself to the personal jurisdiction of the United States District Court, District of Nevada, so that the said

                                 21 court shall have the power and authority to enforce the Protective Order and to impose appropriate

                                 22 sanctions upon me for knowingly violating the Protective Order, including punishment for contempt of

                                 23 court for a knowing violation of the Protective Order.

                                 24            3.      I understand that by signing this instrument, I will be eligible to receive
                                 25 “Confidential Information” under the terms and conditions of the Protective Order. I further

                                 26 understand and agree that I must treat any “Confidential Information” in accordance with the terms

                                 27 and conditions of the Protective Order, and that, if I should knowingly make a disclosure of any

                                 28 such information in a manner unauthorized by the Protective Order, I will have violated a court

                                                                                           15
                                  1 order, will be in contempt of court, and will be subject to punishment by the court for such conduct.

                                  2           4.     I hereby appoint __________________ of ______________________________
                                  3 (company/firm and address) as my agent for service of process in connection with this Action or

                                  4 any proceedings related to enforcement of this Stipulated Protective Order.

                                  5           Dated: ___________, _____.
                                  6

                                  7
                                                                                             (Signature)
                                  8

                                  9
                                                                                             (Printed Name)
                                 10

                                 11

                                 12                                                          (Address)
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13
     HOLLAND & HART LLP

     LAS VEGAS, NV 89134




                                 14

                                 15
                                      16688784_v1
                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                      16
